On Rehearing.
SOMMERV ILLE, J.
In the decree formerly handed down in this case we took into consideration the judgment rendered in the district court in the case of City of Shreve*476port v. S. N. Kerley, and predicated our judgment upon the amount found by the jury to be due to Mr. Kerley on his property and, as we thought, had been acquiesced in by the city of Shreveport. Our attention is now called to an admission made in this case, where the evidence only in the Kerley case was filed with the transcript in this case, for the purpose of considering that evidence as a part of this case. The judgment in the Kerley case was therefore not before us, and we are informed now that it was not executed, and that the city of Shreveport made other arrangements with Mr. Kerley.
In reviewing the evidence in the several cases we find that the lots in question were valued at about $4,000 each, and that a strip of 10 feet in width cut off the rear of one of said lots would be worth about $266; but the evidence is that such strip would be worth about $300. And, as the rear fences must be moved, in some instances sheds and a chicken house, and as the property may be injured to a limited extent because of the taking of said piece off the rear of the lots, we are of the opinion that defendants are entitled to judgments in the following amounts. The verdicts of the jury and the judgments predicated thereon were excessive, and evidently based upon evidence improperly admitted on the trial, as indicated in our former opinion ; and they will be reduced.
It is therefore ordered, adjudged, and decreed that the judgments appealed from be amended in the following respects: The judgment in favor of Mrs. Kate J. Pickett be reduced to $700; that the judgment in favor of Z. R. Lawhon be reduced to $360; that the judgment in favor of Noah W. McClure be reduced to $320; that the judgment in favor of Mrs. Sarah F. Martin et al. be reduced to $800; and that the judgment in favor of Mrs. M. C. Leonard Ellerbe be reduced to $800; and, as thus amended, the judgments appealed from are affirmed. Costs of appeal to be paid by defendants.
LAND, J. I deem the awards by this court insufficient, and therefore dissent.